Case 1:19-cv-06994-FB-JO Document 35 Filed 04/30/20 Page 1 of 3 PageID #: 192




UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
AKF, INC. d/b/a FUNDKITE,

                               Plaintiff,

                -against-                               Index No. 1:19-cv-06994-FB-JO

 CREATIVE FIBERGLASS, LLC, A                            DECLARATION OF SERVICE
 SHOWROOM SHINE DETAILING SHOP LLC,
 AND ROBERT ALAN COLOMBO, SR.,

                               Defendants.

Oleg A. Mestechkin, being duly sworn deposes and says:

       1.      I am not a party to this action, am over the age of 18, and reside in County of

Richmond, State of New York.

       2.      Pursuant to the Court’s Order dated April 29, 2020, and Federal Rule of Civil

Procedure 5(b)(2)(C), I served on April 30, 2020, a copy of the Court’s April 29, 2020 Order

(ECF No. 34) by depositing a copy of the same, securely enclosed in a sealed, postage prepaid

envelope in an official depository under the exclusive care and custody of a USPS agent, and

mailed via first class mail to the following Defendants at their last known address:

                Robert Alan Colombo, Sr.
                1250 Atherton Park
                Roswell, GA 30076

       3.      I declare under penalty of perjury that the foregoing is true and accurate to the

best of my knowledge, information and belief.

 Dated: Brooklyn, New York                    Respectfully submitted,
        April 30, 2020
                                              ______________________________
                                              Oleg A. Mestechkin, Esq. (OM4108)
                                              Wing K. Chiu, Esq. (WC5637)
                                              Nancy Lam, Esq. (NL4630)
                                              MESTECHKIN LAW GROUP P.C.
                                              1733 Sheepshead Bay Road, Suite 29
                                                 1
Case 1:19-cv-06994-FB-JO Document 35 Filed 04/30/20 Page 2 of 3 PageID #: 193




                                   Brooklyn, NY 11235
                                   Tel. (212) 256-1113
                                   Fax. (646) 365-2069
                                   om@lawmlg.com
                                   wkc@lawmlg.com
                                   nl@lawmlg.com

                                   Attorneys for Plaintiff AKF, Inc. d/b/a Fundkite




                                      2
Case 1:19-cv-06994-FB-JO Document 35 Filed 04/30/20 Page 3 of 3 PageID #: 194




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2020, I served the foregoing document via electronic

filing with the Clerk of the Court using the CM/ECF filing system.

                                            /.
                                            ____________________________
                                            Oleg A. Mestechkin (OM4108)
                                            Wing K. Chiu, Esq. (WC5637)
                                            Nancy Lam (NL4630)
                                            MESTECHKIN LAW GROUP P.C.
                                            1733 Sheepshead Bay Road, Suite 29
                                            Brooklyn, NY 11235
                                            Tel. (212) 256-1113
                                            Fax. (646) 365-2069
                                            om@lawmlg.com
                                            wkc@lawmlg.com
                                            nl@lawmlg.com

                                            Attorneys for Plaintiff AKF, Inc. d/b/a Fundkite




                                                3
